OPINION — AG — QUESTION: "WILL IT BE NECESSARY FOR THE COUNTY ASSESSOR TO REQUIRE ALL PERSONS CLAIMING AN EXEMPTION UNDER SECTION 68 O.S. 1963 Supp., 15.2 [68-15.2](A) (68 O.S. 1971 15.2 [68-15.2](A)) TO FILE THE SWORN AFFIDAVIT?" — AFFIRMATIVE, QUESTION (2): "IS THE REQUIREMENT FOR FILING THE AFFIDAVIT FOR TAX EXEMPTIONS RETROACTIVE?" — NEGATIVE, QUESTION (3): "DOES THE $200.00 EXEMPTION APPLY TO ANY KIND OF PERSONAL PROPERTY OTHER THAN HOUSEHOLD GOODS, TOOLS, IMPLEMENTS, ETC. . .?" — AFFIRMATIVE, QUESTION (4): "IS SUCH PERSON ENTITLED TO THE $100.00 EXEMPTION PLUS THE $200.00 EXEMPTION, IF THE VETERAN DOES NOT POSSESS HOUSEHOLD GOODS, ETC., OR IS SINGLE?" — A QUALIFIED PERSON WHO MAINTAINS A HOME WOULD BE ENTITLED TO CLAIM AN EXEMPTION OF $200 ON ANY KIND OF PERSONAL PROPERTY, AND A $100 EXEMPTION ON HOUSEHOLD GOODS, TOOLS, IMPLEMENTS, AND LIVESTOCK, IF HE OWNS SUCH PROPERTY, IRRESPECTIVE OF HIS MARTIAL STATUS.   QUESTION (5): "DOES THIS AMENDMENT APPLY TO ALL ENLISTED PERSONNEL OF WORLD WAR II AND THE KOREAN CONFLICT (WHO MAY YET BE IN THE SERVICE AS WELL AS THOSE WHO HAVE BEEN HONORABLY DISCHARGED)?" — A PERSON MUST HAVE AN HONORABLE DISCHARGE TO QUALIFY FOR THE EXEMPTION BECAUSE OF THE STRICT CONSTRUCTION THAT MUST BE ACCORDED ANY TAX EXEMPTION STATUTE. IF SUCH PERSON IS STILL IN SERVICE AND HAS NEVER RECEIVED AN HONORABLE DISCHARGE HE COULD NOT QUALIFY FOR ANY EXEMPTION, UNDER 68 O.S. 1963 Supp., 15.2 [68-15.2](12) (W. J. MONROE)